Opinion issued September 16, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-21-00479-CV
                          ———————————
 IN RE MEMORIAL HERMANN HEALTH SYSTEM D/B/A MEMORIAL
    HERMANN SUGAR LAND HOSPITAL, DR. SHORMI K. JAHAN
             DURANI, AND DR. WANG LI, Relators



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

      Relators Memorial Hermann Health System d/b/a Memorial Hermann Sugar

Land Hospital, Dr. Shormi K. Jahan Durani, and Dr. Wang Li filed a petition for

writ of mandamus challenging the order granted by Respondent Rodney O’Neil
Williams on September 3, 2021.1 On September 7, 2021, Relators filed a motion

to dismiss their petition.

      We grant Relators’ motion and dismiss their petition for writ of mandamus.

We dismiss all pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




1
      The underlying case is Gloria Lopez, as Wife and Power of Attorney for Pete
      Lopez v. Dr. Shormi K. Jahan Durani, Dr. Sandip R. Desai, Dr. Wang Li, and
      Memorial Hermann Health System d/b/a Memorial Hermann Sugar Land
      Hospital, Cause Number 21-DCV-286764, pending in the 268th District Court of
      Fort Bend County, Texas, the Honorable Rodney O’Neil Williams presiding.

                                          2